NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted April 19, 2013*
                                   Decided April 19, 2013

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge 

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 12‐3909

LYNN B. PETTIS,                                       Appeal from the United States District
     Plaintiff‐Appellant,                             Court for the Northern District of
                                                      Illinois, Eastern Division.
       v.
                                                      No. 12 C 2806
FITNESS INTERNATIONAL, LLC, et al.,
     Defendants‐Appellees.                            Ronald A. Guzmán,
                                                      Judge.

                                          ORDER

        Lynn Pettis, a former janitor at an L.A. Fitness club in Chicago (owned by Fitness
International, LLC), appeals the district court’s dismissal of his employment‐discrimination
suit for failure to state a claim. We affirm.




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. The appeal is thus submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐3909                                                                                  Page 2

        The following allegations from Pettis’s complaint are somewhat confusing, but we
accept them as true and construe them in his favor: One morning, while Pettis was sending
a text message, the club’s general manager (identified only as “Cory”) told him “in a very
rough and demeaning voice” to clean the locker room. Pettis refused, and said that Cory
could not talk to him like that. When Pettis refused a second time, Cory told him he was
fired. As Pettis was leaving, Cory followed him to a back room in a threatening manner, at
which point Pettis explained the circumstances behind his texting and Cory proceeded to
assure him that everything was fine. Pettis later complained about Cory’s behavior to the
club’s operations manager via text message and email, and also faxed a letter to the human
resources department, saying that he would continue to work at the club until he could be
replaced. He worked two more days and then was told he had been replaced.

        Pettis brought this suit under Title VII, alleging discrimination and retaliation for
engaging in a protected activity. The district court granted the defendants’ motion to
dismiss, concluding that Pettis failed to state a claim of discrimination because he did not
allege that he belonged to any protected class; and failed to state a retaliation claim by not
alleging that he engaged in statutorily protected activity, that he was subjected to an
adverse employment action, and that there was a causal link between the two.

        Pettis’s discursive appellate brief challenges the dismissal generally, but does not
address the flaws identified in his complaint by the district court. To survive dismissal a
complaint “must contain sufficient factual subject matter, accepted as true, to state a claim
to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Regarding his
claim of discrimination under Title VII, Pettis needed to allege that the defendants instituted
an adverse employment action against him based on his membership in a protected class,
see Joren v. Napolitano, 633 F.3d 1144, 1146 (7th Cir. 2011); Tamayo v. Blagojevich, 526 F.3d
1074, 1084 (7th Cir. 2008), but he has not suggested that he belongs to a protected class, let
alone hinted at how his encounter with Cory relates to his race, religion, sex, or national
origin. As for his retaliation claim, he has failed to suggest a causal link between any
protected activity and retaliatory action against him. See, e.g., McDonnell v. Cisneros, 84 F.3d
256, 259 (7th Cir. 1996).

                                                                                       AFFIRMED.